   Case 4:20-cv-00281-RSB-CLR Document 1-5 Filed 11/11/20 Page 1 of 4




                     Exhibit 4 to
            Declaration of James Bopp, Jr.
             Wall Street Journal Article

                                    Source:
https://www.wsj.com/articles/georgia-orders-hand-recount-in-presidential-race-11605111529
11/11/2020                                Georgia to Recount
                      Case 4:20-cv-00281-RSB-CLR             All Votes in1-5
                                                        Document         Presidential
                                                                               Filed  Race by Hand - WSJ
                                                                                        11/11/20      Page 2 of 4
 This copy is for your personal, non-commercial use only. To order presentation-ready copies for distribution to your colleagues, clients or customers visit
 https://www.djreprints.com.

 https://www.wsj.com/articles/georgia-orders-hand-recount-in-presidential-race-11605111529


ELECTION 2020

Georgia to Recount All Votes in Presidential
Race by Hand
Joe Biden holds a lead of a little over 14,000 votes out of almost five million cast




Georgia Secretary of State Brad Raʂensperger announcing the statewide recount Wednesday in
Atlanta.
PHOTO: BRYNN ANDERSON`ASSOCIATED PRESS


By Cameron McWhirter
Updated Nov. 11, 2020 112 pm ET

             Listen to this article
             3 minutes



ATLANTA—Georgia Republican Secretary of State Brad Raﬀensperger ordered all of the
state’s 159 counties to conduct a hand recount and audit of all votes cast in the
presidential race, an extraordinary step in an election with unprecedented high turnout.


For up-to-the-minute coverage of the 2020 elections, please see WSJ’s Live Updates




https://www.wsj.com/articles/georgia-orders-hand-recount-in-presidential-race-11605111529                                                                      1/3
11/11/2020                              Georgia to Recount
                    Case 4:20-cv-00281-RSB-CLR             All Votes in1-5
                                                      Document         Presidential
                                                                             Filed  Race by Hand - WSJ
                                                                                      11/11/20      Page 3 of 4
As of Wednesday morning, Democratic nominee Joe Biden led President Trump by a little
over 14,000 votes out of almost five million cast. If Mr. Biden is declared the winner, it will
be the first time a Democratic presidential candidate has carried the state since 1992. Mr.
Biden has won enough states in the Electoral College to become the president-elect, even
without Georgia, according to Associated Press projections and elections results.

By state law, Mr. Raﬀensperger is required to certify the election by Nov. 20.

Mr. Raﬀensperger, who backed Mr. Trump in the election, was sharply criticized by
Trump supporters who have claimed that the election was mismanaged, but oﬀered no
evidence to back up that claim. On Monday, Georgia GOP Sens. David Perdue and Kelly
Loeﬄer, both facing runoﬀ contests in which the support of Trump backers will be crucial,
called on Mr. Raﬀensperger to resign.

“We will be counting every single piece of paper,” Mr. Raﬀensperger said.



His decision follows a request by the Trump campaign’s recount eﬀort in Georgia that is
headed by Republican Rep. Doug Collins, a close ally of the president.

As of Wednesday, 97 of the state’s 159 counties had certified their votes, a task that was
supposed to be completed by the end of this week.

It wasn’t clear how soon the county boards of election, where staﬀ members had been
working nonstop since before the election, will be able to complete reviews of each paper
ballot. Mr. Raﬀensperger, speaking outside the state capitol, said the by-hand recount will
ensure a more accurate count, as opposed to a re-scanning of ballots through computers.

“This will help build confidence,” he said. “It will be an audit, a recount and a re-canvas all
at once. It will be a heavy lift, but we will work with the counties to get this done in time
for a state certification.”

Under Georgia law, candidates can ask for a recount if the margin of victory is less than
0.5%, but those recounts usually are a re-scanning of ballots, not by-hand reviews of each
ballot. After this count and the election is certified, a candidate could still ask for such a
recount, Mr. Raﬀensperger said.

This hand review of paper ballots is possible this year for the first time in decades because
Georgia recently purchased new voting machines and installed them in response to

https://www.wsj.com/articles/georgia-orders-hand-recount-in-presidential-race-11605111529                         2/3
11/11/2020                                Georgia to Recount
                      Case 4:20-cv-00281-RSB-CLR             All Votes in1-5
                                                        Document         Presidential
                                                                               Filed  Race by Hand - WSJ
                                                                                        11/11/20      Page 4 of 4
pressure from groups seeking to improve the voting system. The previous machines
didn’t provide paper records, so a hand recount wasn’t possible.




                                                   More on Election 2020

                                       How Joe Biden Won the                      Biden and McConnell,
                                       Election                                   Old Sparring Partners,
                                                                                  Hold Key to
                                                                                  Cooperation

                                       The Economy’s                              A Guide to Recount
                                       Struggles Will Shape                       Rules
                                       Biden’s Presidency

                                       Biden Gained, Trump                        Black Americans
                                       Stalled in the Nation’s                    Largely Rebuked
                                       Suburbs                                    Trump’s Overtures

                                       Kamala Harris to Make                      Why Democrats Lost
                                       History as First Female                    So Many South Texas
                                       U.S. Vice President                        Latinos—the Economy



Write to Cameron McWhirter at cameron.mcwhirter@wsj.com




 Copyright © 2020 Dow Jones & Company, Inc. All Rights Reserved

 This copy is for your personal, non-commercial use only. To order presentation-ready copies for distribution to your colleagues, clients or customers visit
 https://www.djreprints.com.




https://www.wsj.com/articles/georgia-orders-hand-recount-in-presidential-race-11605111529                                                                      3/3
